 In the Matter of Louis F. KLIPSTEIN AND JOHN U. BARR,A LOUISIANAPARTNERSHIP,DOING BUSINESS AS FEDERAL FIBRE MILLSandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-1408.-Decided September 13, 1939Rope and TwineManufacturingIndustry-Investigation of Representatives:controversy concerning representation of employees:controversy as to appropriateunit ;majority statusdisputedby employer-UnitAppropriate for CollectiveBargaining:all production employees and the elevator man, tester,sweepers,shipping-departmentemployees,and wasteworker, but excluding supervisory,office, andclerical employees,machine-shopemployees,oilers,andwatchmen ;controversyas toinclusionof machine-shop employees,oilers,watchmen,waste-worker, shipping-departmentemployees,and allegedsupervisoryemployees-Representatives:eligibility to participatein choice :dispute asto ; pay roll ofJune 15, 1939,request forby the Union, whichincludes temporary employees tobe discharged on June 29,1939,not used as basis foreligibilitybecause ofabsence of likelihood of reemployment of such employees;employeescurrentlyon pay roll,including employees absent with leave and expected to return towork-Election OrderedMr. C. Paul Barker,for the Board.Legier,McEnerny cWaguespack,byMr. Harry McEnerny, Jr.,andRosen, Kammer, Wolff d Farrar,byMr. Alfred C. Kammer,of New Orleans, La., for the Company.Mr. Jack Blumberg,of New Orleans, La., for the Union.Mr. David Findling,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 1, 1939, Textile Workers Organizing Committee, hereincalled the Union, filed with the Regional Director for the FifteenthRegion(New Orleans, Louisiana) a petition, and on June 6, 1939,an amended petition, alleging that a question affecting commercehad arisen concerning the representation of employees of Louis F.Klipstein and John U.Barr, aLouisiana partnership, doing busi-ness asFederal Fibre Mills, New Orleans, Louisiana, herein called15 N. L.R. B., No. 32.256 LOUIS F. KLIPSTEIN257the Company,' and requesting an investigation. and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On May 18, 1939,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On June 7, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to the notice, a hearing was held on ,June 19, 20,and 21, 1939, at New Orleans, Louisiana, before Henry J. Kent, theTrial Examiner duly designated by the Board.The Board and theCompany, represented by counsel, and the Union, represented by itsofficialrepresentative, .participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties,During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were. committed.The rulings arehereby. affirmed.After the hearing the Company filed a brief withthe Board which has also been considered.On August 4, 1939, Louis F. Klipstein died, thereby effecting adissolution of the partnership under Louisiana law; John U. Barr,individually, is now conducting the business formerly conducted bythe partnership, under the same firm name.2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPrior to August.4, 1939, Federal .Fibre Mills was a partnershipcomposed of Louis F. Klipstein and John U. Barr. On that dayLouis F. Klipstein died, thus effecting a dissolution of the partner-ship under Louisiana law, and John U. Barr, individually, is nowconducting the business formerly ,conducted by the partnership, un-' Incorrectly designated in the petition as "Federal FibreMills,"and amended by motionat the hearing.2The facts as to the death of Klipstein,the resulting dissolution of the partnership,and the present conduct of the business,are embodied in a stipulation between the attor-neys for the Company and the Board, which is dated August 21, 1939, and which, by itsterms, is made a part of the record.The Board hereby orders the filinginstanterof said.stipulation. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDder the same firm name.3 The Company is engaged in the businessof manufacturing rope, cord, twine, mops, and associated products,and has its plant and principal office in New Orleans, Louisiana.The principal raw materials used in the business of the Companyare manila and sisal fibre and cotton yarn.Approximately 95 percent of these materials are shipped to the Company's mill from pointsoutside of the State of Louisiana, and more than 50 per cent of itsfinished products are shipped from its mill to other States.Duringthe year 1938, these raw materials and finished products had a bulkweight of approximately 4,124,901 and 4,300,000 pounds, respectively.At the time of the hearing the Company employed approximately127 persons.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliatedwith. the Congress of Industrial Organizations. It admitsto its membership all textile workers, including persons employed in:hosierymills,,ropemills, and cotton mills, except supervisory andclerical employees, watchmen, and timekeepers.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of the petition, the Union, claiming to representa,majority of the employees in an appropriate unit, requested theCompany to recognize it as the exclusive representative of suchemployees for collective bargaining.The Company refused to doso in the absence of proof that the Union represented a- majority.We find that a question has arisen concerning representation ofemployees of the Company.IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free. flow of commerce.V. THE APPROPRIATE UNITThe parties have agreed, and we find, that the appropriate unit:shall include all production employees of the Company, and theelevator man, the tester, and the sweepers, but excluding supervisory,3 See footnote2, supra. LOUIS F. KLIPSTEIN259office, and clerical employees.However, the Union also wishes toexclude, and the Company to include, all shipping-department em-ployees,machine-shop employees, oilers, watchmen, and the waste-worker.It has generally been our practice to permit the desires of the labororganization, where it is the only one involved, to control as to theinclusion or exclusion from the unit, of watchmen 4Although thewatchmen employed by the Company also perform other incidentalduties, we do not feel that these additional duties warrant a departurefrom our usual practice.We shall therefore exclude the watchmenfrom the unit.The machine-shop employees and the oilers are mechanics who havea special skill and are considered a separate department of the Com-pany.The duties of the machine-shop employees consist of repair-ing machines, making new parts, and changing gears when necessaryin the manufacture of particular types of rope; the oilers lubricatethe machines and also make minor repairs, when necessary.We be-lieve that their, interests and functions are not sufficiently similarto those of the other employees to warrant their inclusion within thesame bargaining. unit,-'at least where the labor organization involvedisopposed to such inclusion.We shall exclude the machine=shopemployees and the oilers.The wasteworker is engaged in production, her work consistingof separating ends or broken strands of rope and twine into singleyarn.We shall include her in the unit.As stated above, the Union claims that all employees in the ship-ping department of the Company should be excluded from the unit.This department consists of three employees, George E. Esler,Theodore J. Rome, Jr., and Leon E. Faist, who not only performactual shipping duties but also spend a major portion of their timein production work necessary to fill particular orders.The Unionalso claims that Esler and Rome should be excluded on the furtherground that they are foremen of the shipping department, and mopand hanking ;department,: respectively.Esler does the same workas the other men in the department; Rome is a general utility, man,working in the burlapping, mop and hanking, and shipping depart-ments, as required.b_Neither of these men exercises any supervisoryduties.We shall include Esler, Rome, and Faist in the unit.The, Union also claims, and the Company denies, that certainother named persons are supervisory employees and should be* SeeMatter of Southern California Gas CompanyandUtilityWorkers Organizing Com-mittee, LocalNo. 132, 10 N. L.R. B. 1123;Matter of Armour R Companyand Amal-gamated'Meat- Cutters and Butcher Workmen of North America, Local No.235, 10 N. L.R. B. 912.5He is carried on4he'Company pay roll as a member of the shipping department. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluded from the unit.6Dewey M. Gilmore and Alois B. Jean-freau,in the preparation department, and Joseph C. Richard andFelix B. Ruppert, in the finishing department, were described byseveralwitnesses as day and night foremen, respectively.Theirduties consist of taking charge of and coordinating the work.in theirdepartments; they do not usually operate any machines themselves.Ruppert isalso in solecharge of the plant at night-when the assist=ant superintendent is absent.We shall exclude them from the unit.Earl J. Mendel, Ferdinand E. Avettant, and Ralph A. Roux workin theemulsionroom, combing room, and burlapping department,respectively.They do substantially the same work as the other menin their respective departments and have no supervisory duties.Weshall include them in the unit.We find that all production employees of the Company, and theelevatorman, the tester, the sweepers, shipping-department em-ployees, and the wasteworker, but excluding supervisory,office, andclerical employees,machine-shop -employees, oilers, and watchmen,constitute a unit appropriate for the purposes of collectivebargain-ing and that said unit will insure to employees of the Company thefull benefit 'of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company's pay roll for June 15, 1939, which was introducedin evidence, lists 130 persons, of whom98 are inthe unit which wehave found appropriate.The Union introduced in evidence 55 au-thenticated membership cards, signed in March and April 1939, bypersons concededly within this unit.We believe, however, that thequestion which has arisen concerning the representation of employeesof the Company can best be resolved by holding an election by secretballot.?The Union, requests that, if an election is ordered, eligibility to.vote should be determined on the basis of the Company's pay roll ofJune 15, 1939.8The Company claims this pay roll should not beused because it includes 26 persons within the unit who are temporaryemployees and will be discharged on June 29, 1939.8The Company'sbusinessis not seasonaland thereis noreasonable expectation thatThe parties agreed that John J.Walsh, Lawrence W. Callen, and Philip H. Santmyerare supervisory employees and should be excluded.SeeMatter of ArmourtCompanyandUnited Packinghouse Workers of America, LocalIndustrial Union No.13 of the Packinghouse TVorkers Organizing Committee,affiliated withthe Congress of Industrial Organizations,13 N. L.R. B. 567.The Company's pay roll for May 4, 1939, also in evidence,is the, same as the June 15pay roll, except that several employees who left voluntarily are not listed on the latter.A brief, submitted by the attorneys for the Company on July 24, 1939, states thatthese temporary employees were, in fact,discharged. LOUIS F. KLIPSTEIN261any of these temporary employees will be rehired at any subsequenttime.The Company also employs two women production em-ployees who are absent with leave and who are expected to returntowork.While the Company indicated that, in its opinion, theseemployees should not be permitted to vote, neither it nor the Unionexpressly objects to their eligibility.Under the circumstances, wefind that those eligible to vote shall be employees in the appropriateunit whose names appear on the pay roll immediately preceding our-Direction of Election, including employees who did not work during:such pay-roll period because they were ill or on vacation or leaveof absence, and employees who-were then or have since been tempo-rarily laid off, but excluding those employees who have since quit.or been discharged for cause.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of John U. Barr, doing business as Federal.tion 9 (c) and Section 2 (6) and (7) of the National Labor Relations.Act.2.The production employees of the Company, and the elevator-man, the tester, the sweepers, shipping-department employees andthe wasteworker, but excluding supervisory, office, and clerical employees,machine-shop employees, oilers, and watchmen, constitute a,unit appropriate for the purposes of collective bargaining within the.meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Board,to ascertain representatives for collective bargaining with John U..Barr, doing business as Federal Fibre Mills,10 New Orleans, Louisiana,.an election by secret ballot shall be conducted within fifteen (15) day&from the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in this;matter as agent for the. National Labor Relations Board, and subject.10 See footnote 2,supra.199549-39-vol. 15-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Article III, Section 9, of said Rules and Regulations,among theproduction employees of the Company, and the elevator man, thetester,the sweepers, shipping-department employees and the waste-worker,but excluding supervisory,office, and clerical employees,machine-shop employees, oilers, and watchmen,whose names appearon the pay roll of theCompanyimmediatelyprecedingthe date oftheDirection,,and further,including.employees'within the above-described unit who did not work during such pay-roll period becausethey wereill or on vacation or leave of absence,and employees whowere then or have since been temporarily laid off, but excluding thosewho have since quit or been discharged for cause,to determine whetheror not they desire to be represented by Textile`Workers OrganizingCommittee,affiliated with the Congress of Industrial Organizations,for the purposes of collectivebargaining.